Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Matter of the Marriage of Kelsey               Appeal from the 170th District Court of
Marie McMullen and Richard Leroy                      McLennan County, Texas (Tr. Ct. No.
McMullen, II, and In the Interest of                  2020-1721-4).      Memorandum Opinion
A.R.M., E.L.M., A.M.M., and E.R.M.,                   delivered by Justice Burgess, Chief Justice
Children                                              Morriss and Justice Stevens participating.

No. 06-21-00011-CV



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs incurred by reason of this appeal.



                                                       RENDERED JULY 29, 2021
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk